1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   T.G. et al.,                                    )   Case No.: 1:18-cv-0257- JLT
                                                     )
12                  Plaintiffs,                      )   ORDER GRANTING APPROVAL OF THE CLASS
                                                     )   NOTICE
13           v.                                      )
                                                     )
14   KERN COUNTY, et al.,                            )   (Doc. 51)
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17           The plaintiffs filed the “Notice of Proposed Settlement of Class Action Litigation” for the
18   Court’s approval. (Doc. 51) Review of the notice indicates it includes the revisions required by the
19   Court. In addition, the contains the information required by Rule 23of the Federal Rules of Civil
20   Procedure, including: the nature of the action, the class definition approved by the Court, the claims
21   and issues to be resolved, representation by counsel, how a class member may comment or object to the
22   settlement, deadlines for responses by class members, and the binding effect of a class judgment. For
23   these reasons, the finalized Class Notice is APPROVED.
24
25   IT IS SO ORDERED.
26
         Dated:     December 16, 2019                          /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
